EXHIBIT 99.18 CONSENT OF EXPERT We hereby consent to the use of and reference to our name, Roscoe Postle Associates Inc., and report, Technical Report for the Sunrise Property, NWT, dated September 3, 2003, (the “Report”) and the information contained inthe Report, as described or incorporated by reference in: (i) Silver Standard Resources Inc.’s Annual Report on Form 40-F for the year ended December 31, 2012, and (ii) Silver Standard Resources Inc.’s Registration Statements on Form S-8 (File No. 333-185498), filed with the United States Securities and Exchange Commission. Dated this15th day of March, 2013. Very truly yours, Roscoe Postle Associates Inc. Per: /s/William E. Roscoe William E. Roscoe Ph.D., P. Eng. Chairman Emeritus and Principal Geologist
